FORM 51-102F3 MATERIAL CHANGE REPORT Item 1.Reporting Issuer PLATINUM GROUP METALS LTD. 328 – Burrard Street Vancouver BC, V6C 2B5 Telephone:(604) 899-5450Facsimile:(604) 484-4710 Item 2.Date of Material ChangeOctober 24, 2007 Item 3.Press Release The Issuer issued a press release at Vancouver, BC dated October 24, 2007 to the TSX. Item 4.Summary of Material Change Platinum Group Metals Ltd. (PTM-TSX; PLG-AMEX) announces that it has added Peter Busse, as Chief Operating Officer, to the Company. Item 5.1.) Full Description of Material Change See the news release dated October 24, 2007. 2.) Disclosure for Restructuring Transactions N/A Item 6. Reliance on Section 85(2) of the Act (British Columbia) And Section 118(2) of the Act (Alberta) N/A Item 7.Omitted InformationN/A Item 8.Senior Officers The following senior officer of the Issuer is knowledgeable about the material change and may be contacted by the Commission at the following telephone number: R. Michael Jones, President & CEOPhone: (604) 899-5450 Item 9. Statement of Senior Officer The foregoing accurately discloses the material change referred to herein. Dated at Vancouver, British Columbia this 25th day of October, 2007. Platinum Group Metals Ltd. “R. Michael Jones” R. Michael Jones, President & CEO
